Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-2405
                         Lower Tribunal No. 10-61928
                            ________________


                                 Mack Wells,
                                    Appellant,

                                         vs.

                  U.S. Bank, National Association, etc.,
                                      Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Veronica A. Diaz,
Judge.

      Mack Wells, in proper person.

      Blank Rome, LLP, Daniel S. Hurtes, and Nicole R. Topper (Ft. Lauderdale),
for appellee.


Before FERNANDEZ, MILLER, and BOKOR, JJ.

      PER CURIAM.

      Affirmed.